         Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

                                                        CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                                         )
CASUALTY INSURANCE COMPANY, and                                   )
THE COMMERCE INSURANCE COMPANY,                                   )
                                                                  )
        Plaintiffs and Counterclaim-Defendants,                   )
                                                                  )
v.                                                                )
                                                                  )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,                             )   LEAVE TO FILE
LOGAN CHIROPRACTIC, INC., and,                                    )   GRANTED ON
LAW OFFICES OF JEFFREY S. GLASSMAN, LLC,                          )   AUGUST 29, 2018
                                                                  )   (D.E. 779)
        Defendants and Counterclaim-Plaintiffs, et al.            )

   REPLY BY DEFENDANT LAW OFFICES OF JEFFREY S. GLASSMAN, LLC
AND JEFFREY S. GLASSMAN, LLC, IN SUPPORT OF THEIR MOTION TO COMPEL

        Defendants Jeffrey S. Glassman and Law Offices of Jeffrey S. Glassman, LLC

(collectively the “GLO”) respectfully submit this reply in support of their motion to compel.

A.      Missing Claim Files

        1.      Plaintiffs continue to make inconsistent statements about the scope of claim files

that they have produced. They argue they have supplemented claim files this past week or so,

and supposedly now have completed their production. See Pl. Opp. (D.E. 924) at 2. Without

addressing the missing categories, Plaintiffs conclude in their opposition that, as to this ground,

the GLO’s motion is therefore moot. Separate from their opposition, Plaintiffs’ counsel has

acknowledged that this recent supplement consisted only of claim files that have arisen after the

filing of this action, not files within the missing categories.

        2.      Specifically, Plaintiffs’ counsel has admitted in emails and during meet-and-

confer efforts that, unless Plaintiffs were also PIP carriers on the same claims, they did not
         Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 2 of 11



produce bodily injury claim files for those claimants, even if they treated at Savin or Logan, if

they incurred more than $2,000 in medical bills from other providers (thereby meeting the

statutory tort threshold for bringing bodily injury claims in court). Plaintiffs attempted to justify

withholding these files because they sought no damages concerning those bodily injury claims.

       3.      Plaintiffs have also withheld claim files related to subrogation claims by them

against other insurance carriers, in which Plaintiffs treated Savin and/or Logan bills as valid.

Counsel for Plaintiffs has stated that they produced checks received on such subrogation claims

and have credited those in their damages calculation. Plaintiffs’ counsel has further stated that

there is not much supporting material for those claims. None of these responses excuses

withholding this information. These files are obviously not just relevant to damages, and

therefore not just covered by the production of checks, because it is critically relevant that

Plaintiffs treated Savin and Logan bills as valid despite their internal investigations. These items

are relevant as, among other things, potential admissions of the validity of bills, the appearance

of validity of bills, and to show that a party such as the GLO, lacking awareness of what

Plaintiffs saw as flags, could reasonably treat them as valid.

       4.      As set forth in the moving papers, the GLO specifically requested all the claim

files involving patients who treated at Savin or Logan. See GLO Mem. (D.E. 880) at 2. The GLO

requested all such files in Request Nos. 53 and 54 of the Master Set of Document Requests. In

their opposition, Plaintiffs cannot point to pertinent objections by them on these requests.

Plaintiffs’ opposition does not try to label these files irrelevant. Instead, they engage in semantics

exercises and make inconsistent statements in support of arguments that they have done enough.

In no way, however, did these requests carve out exceptions either for those claim files in which

providers other than Savin and Logan charged more than $2,000 or for subrogation claims in



                                                  2
         Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 3 of 11



which Plaintiffs treated Savin or Logan bills as valid. Plaintiffs try to downplay the significance

of this issue by arguing that the GLO “raised the issue with respect to a few claim files they

believed remained outstanding that are not within the scope of” Plaintiffs’ definition of “Subject

Claims.” Pl. Opp. (D.E. 924) at 2 (emphasis added).

       5.      Plaintiffs are inaccurate when they argue that only a few claim files have been

withheld. This Court ordered Plaintiffs to identify, for each claimant, any lawyer or law firm who

represented them. In a supplemental, verified response Plaintiffs provided a list that included, in

total for both of them, 658 files in which the GLO was listed as a law firm. In response to

interrogatories, the GLO provided a list of its total cases involving patients who treated at Savin

or Logan who made claims against one or both of the Plaintiffs, which contained over 1,000

unique client names. The real disparity, of far more than 300 clients/claimants, consists of more

than just a few missing files.

       6.      Plaintiffs’ obfuscation of claim files delayed the discovery of this disparity and

might still hide the categories of missing information. As this Court is aware, the GLO has

diligently sought a usable production of claim file information from Plaintiffs but has been

stymied in several ways. First, Plaintiffs attempted to produce a paper copy of certain claim files

that they printed out for this litigation. Second, they tried to incorporate in the e-discovery

protocol an exception that would have prevented them from having to produce such information

electronically. Third, they produced claim files filled with pages out of sequence and missing

document boundaries, making them unusable. Fourth, they argued that a solution was not

available and refused to allow their vendor to participate in meet and confer efforts to solve the

issues. Fifth, after Court-ordered meet and confer efforts revealed a relatively inexpensive partial

fix by unitizing the documents, they claimed they could not perform the fix because doing so



                                                  3
        Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 4 of 11



would somehow violate the e-discovery protocol (even though any limited metadata that would

have been lost would remain preserved within the earlier production). Sixth, they argued that the

GLO’s vendor should perform the unitization fix, even though that vendor lacked access to

original sources of the data and its manipulation of files could have created evidentiary issues.

Seventh, Plaintiffs offered and then withdrew the offer of access through a Trexo terminal to

original claim files to supplement the partial unitization fix, and since then have tried to avoid

and delay implementation of this form of access.

       7.      As this Court observed in a recent ruling: “Despite several orders requiring the

production of claim files since July 2017, the Plaintiffs still have not completed their production

of such files, which they have unilaterally limited to what they deem to be the ‘subject claims’

in this case.” (D.E. 911 at 1) (emphasis added). At this late stage of the case, this Court should

compel the full production of all responsive claim files, in a unitized form, regardless of

Plaintiffs’ unilateral limitation on what they deem to be the “subject claims” in this case.

First Boston Billing

       8.      Plaintiffs seek another bite at the apple to limit what they produce in terms of

documents concerning First Boston Billing. They argue repeatedly how irrelevant First Boston

Billing is in this case, yet they demanded that the GLO search for “First Boston” and “FBB”

(before the GLO even briefed any defense based on the outside billing company’s role in the

matter). Obviously documents about the billing company are relevant. This Court already found

as much when ordering that Plaintiffs use those same search terms that they demanded.

       9.      Plaintiffs’ semantics games on this topic involve their effort to limit their

production by merely responding with what they deem “responsive, non-privileged documents

related to Request for Production Nos. 14, 20 and 32, which called for documents, concerning



                                                  4
        Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 5 of 11



First Boston Billing, pursuant to this Court’s Order on the Glassman Defendants’ first Motion to

Compel. [Doc. No. 796 at 5-6],” Pl. Mem. at 5.

       10.     As detailed in the GLO’s opening papers, when Plaintiffs interpreted this Court’s

ruling narrowly, and continued to claim that documents about problems with First Boston Billing

was generally irrelevant, the GLO served supplemental requests seeking as follows:

       REQUEST FOR PRODUCTION NO. 3
       All documents concerning SIU transfer or assignment lists concerning in whole or
       in part First Boston Billing and/or any of the defendants.
       REQUEST FOR PRODUCTION NO. 4
       All documents concerning inaccurate or otherwise improper billing by or
       involving First Boston Billing, including but not limited to correspondence,
       emails, notices, arbitration filings, and/or pleadings.
       REQUEST FOR PRODUCTION NO. 13
       All documents concerning communications by Metropolitan and/or Commerce
       with each other before their entry into a joint defense agreement in this action or
       with other insurance carriers concerning any of the defendants in this matter
       and/or First Boston Billing.

GLO Mem. (D.E. 880) at 3. Plaintiffs argue that portions of these items contain

privileged matters, but they have not produced non-privileged portions unless they

referred to one of their “Subject Claims.” As a result, the GLO has been deprived of those

non-privileged documents describing or criticizing First Boston Billing. In other words,

Plaintiffs conducted requisite searches, but did not make adequate productions because of

the screening that they used to determine what they viewed as responsive.

       11.     Plaintiffs’ renewed factual arguments about First Boston Billing are red

herrings. The GLO agrees that, as it turns out, First Boston Billing may not have

performed the quality control function that would have been expected. That chiropractors

may have, at least at times, selected billing codes is, however, irrelevant at the discovery

stage. One critical point is that the GLO did not select billing codes. Plaintiffs cannot

even show that the GLO knew First Boston Billing may have suffered from deficiencies

                                                  5
         Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 6 of 11



in their work or performed less quality control functions than is typical for outside billing

companies. Indeed, the email they attach suggests nothing more than the GLO

commenting politely about someone at First Boston. This is at best a classic fact issue

about the significance of First Boston Billing’s role, particularly since lawyers at the

GLO would have known little if anything about First Boston Billing’s quality of

performance. There is no reason to revisit the finding of relevance about First Boston

Billing documents. This Court should compel a complete production of them.

Missing IMEs and IMRs

        12.     Plaintiffs have represented that they supplemented their production

recently with missing IMEs and IMRs of several doctors. Despite having previously

represented that they possessed IMEs or IMRs for Dr. Vincent Cristiani, they have not

represented making such a supplement, nor has the GLO been able to find any IMEs or

IMRs by him. Significantly, in nearly their entirety, the late-produced IMEs and IMRs

substantiated Savin’s and Logan’s treatments and bills. This Court should compel a

complete supplementation of IMEs and IMRs, with no subjective exceptions.

Case Evaluation Worksheets and IME Worksheets

        13.     Plaintiffs admit that they have withheld the entirety of Case Evaluation

Worksheets and IME worksheets, rather than identifying aspects of them reflecting

privileged material or work product. Plaintiffs’ descriptions of these documents make

clear that they are not entirely, if at all, privileged. Plaintiffs have not even represented

that any, let alone all, Case Evaluation Worksheets and IME/IMR Worksheets were

prepared after referrals to SIU or a decision to deny a claim. Despite a conclusory

suggestion to the contrary in their papers, as described by Plaintiffs, the Case Evaluation



                                                   6
        Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 7 of 11



Worksheets appear much more like the Explanations of Review that this Court ordered

produced, than like SIU notes or reports that this Court allowed Plaintiffs to withhold (at

least for now). After all, just as with other insurance claims, when faced with bodily

injury claims, insurance carriers must perform a routine investigation, under Chapter

176D and otherwise, pay claims promptly when liability is reasonably clear. Again as

described by Plaintiffs, injury analyses, IMEs and IMRs would inherently occur in claim

reviews regardless of whether the claim would be disputed or an SIU referral made. This

sort of information can be routinely uncovered in state court insurance coverage

litigations, as reflected in Exhibit A, which contains such an evaluation worksheet

(redacted of the claimant’s identifiers) and a response to requests served by Commerce

(redacted of case name and docket number identifiers). Hence, this Court should compel

the production of these materials because Plaintiffs have fallen far shy of meeting their

burden of establishing any privilege.

Missing Alerts

       14.     Plaintiffs assert that they “have produced all alerts,” which contradicts

what they stated during meet-and-confer efforts. Prior to this motion, Plaintiffs argued

that there were no such alerts. The documents within their claim files merely refer to

“alerts,” but are not the “alerts” themselves. In essence, Plaintiffs are hiding what the

“alerts” are or what form they take that led to remarks about them in documents that have

been found. Plaintiffs should be forced to transparently identify and produce these alerts.

Canceled Policies and Collection of Premiums

       15.     Plaintiffs make speculative factual arguments about what might have

occurred for some policy-holders who could be moved to the Massachusetts Insurance



                                                  7
         Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 8 of 11



Risk Pool. Then, they make various arguments about why premium collection in those

cases would be irrelevant in their view. Now is not the stage for resolving disputed

factual arguments. The veracity of Plaintiffs’ views about fraud can be reflected in the

absence of terminations and, instead, the maintenance of policies. Likewise, the

unreasonableness of responses to what they claim were flags can be reflected in the

absence of terminations. The GLO is also entitled to present mitigation issues and

amounts, which Plaintiffs ignore entirely in their opposition. Paying claims, sometimes in

extremely small amounts, rather than terminating policies for suspected fraud, may have

made Plaintiffs money in additional premium rather than cost them money by ending the

relationship without paying the claim. Plaintiffs have failed to show any burden, let alone

an undue one, in producing these relevant materials, nor any basis to withhold them.

Refusal to Respond to Supplemental Interrogatories 1, 2, 4 and 5

        16.     Plaintiffs argue the irrelevance of four interrogatories as a justification for

their refusal to respond at all to them. With respect to Interrogatory 1, they repeat their

argument, which has failed before, that First Boston Billing is irrelevant in this case.

They claim anew they do not know exactly what “involvement” means and, if broadly

construed, reaches events with doctors they do not know. Plaintiffs should be required to

provide, however, the available answers from knowledgeable people working for them.

        17.     With respect to Interrogatory 2, they withhold information about the past

use by them of Frustaci and Cuomo in particular litigations and arbitrations, even though

they have played roles beyond their roles as expert witnesses in this case. This

interrogatory does not seek expert discovery. Even if they were not called upon as expert

witnesses in this case, Plaintiffs’ reliance on them before this litigation to justify the



                                                   8
         Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 9 of 11



denial of insurance claims makes them relevant witnesses. The information sought is

neither privileged nor work product. Plaintiffs do not argue that responding would be

unduly burdensome. This Court has already ordered the production of payment

information pertaining to Frustaci and Cuomo. This interrogatory seeks similar probative

information. Plaintiffs should therefore be compelled to respond to Interrogatory 2.

        18.     With respect to Interrogatory 4, Plaintiffs argue it is irrelevant whether

chiropractors other than the Chiropractic Defendants used billing code 97110 the same

way as the bills at issue did here, charging for therapeutic exercises or the like by an

unlicensed assistant. It is difficult to understand how that could be irrelevant. The GLO

expects the evidence at trial will show routine use in the industry of 97110 the way the

bills used it here. The fact that Plaintiffs have access to such information can tend to

show that the most frequent billing dispute in this case is just that, a billing dispute, not a

large-scale racketeering fraud. The information is neither privileged nor work product.

Plaintiffs have not identified any burden let alone an undue burden. To the extent they

argue about the lack of a time period limitation, the interrogatory can be imposed for

information about the same period Plaintiffs placed at issue in this case about the use of

that billing code. Accordingly, this Court should compel a response.

        19.     With respect to Interrogatory 5, Plaintiffs add a privilege objection to the

mere request for an identification of “each lawyer on which Metropolitan and/or

Commerce relied for any advice concerning the approval, denial and/or settlement of a

claim” at issue. Again, it is difficult to understand how such information could be

irrelevant. It is equally difficult to understand how the identity of lawyers could be

privileged. Plaintiffs argue that the actual advice would be privileged and/or work



                                                   9
        Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 10 of 11



product, but the interrogatory does not seek disclosure of that advice. The requested

information is of the nature that would appear on a privilege log. This non-privileged

information appears particularly relevant given Plaintiffs’ representations in filings about

their intention to waive attorney-client privilege. (D.E. 839, 840 (Plaintiffs’ brief in

support of bifurcation) at 12-15 (“…[E]very defendant would be entitled to the Plaintiffs’

attorney-client privileged and work-product material if this litigation were to proceed

without Count V being bifurcated and stayed.”) & 17 (“Any discovery on the Plaintiffs’

defense of ‘advice of counsel’ would necessarily require that these legal opinions be

disclosed, and presumably, that the undersigned testify at a deposition, if not trial.”)

       20.     Even without such a waiver, however, the information helps place

professionals in the mix who had more information about the ongoing SIU investigations

yet still went ahead and participated in the settlement of claims. Each of these lawyers

would have participated in relevant, non-privileged communications with the dozens of

lawyers who worked on “Subject Claims,” and therefore possess further discoverable

information. This Court should compel Plaintiffs to respond.

                                             Conclusion

       Based on the foregoing, this Court should grant the GLO’s motion to compel.

Dated: December 17, 2018                       Respectfully submitted,
                                               LAW OFFICES OF JEFFREY S. GLASSMAN
                                               By: /s/ Barry S. Pollack
                                               Barry S. Pollack BBO #642064
                                               Peter J. Duffy BBO #566682
                                               POLLACK SOLOMON DUFFY LLP
                                               133 Federal Street, Suite 902
                                               Boston, MA 02110
                                               617-439-9800 (Tel)
                                               617-960-0490 (Fax)
                                               bpollack@psdfirm.com



                                                  10
       Case 1:15-cv-12939-LTS Document 943 Filed 12/17/18 Page 11 of 11



                               CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2018, a true copy of the above-document, filed
through the ECF system, will be served electronically through the ECF system on the registered
participants as identified on the Notice of Electronic Filing.

                                            /s/ Barry S. Pollack
                                            Barry S. Pollack




                                              11
